J-S51016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 RONALD THOMAS COMEGER                   :
                                         :
                    Appellant            :   No. 937 MDA 2020

            Appeal from the PCRA Order Entered June 29, 2020
   In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0003339-2016


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                  FILED FEBRUARY 17, 2021

      Ronald Thomas Comeger appeals from the order denying his Post

Conviction Relief Act (PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546. We

conclude Comeger did not establish his counsel ineffectiveness claims and

affirm the order.

      In June 2016, Comeger was arrested after he failed to stop for the

police, and engaged the police in a high-speed chase. His girlfriend and her

seven-week old son were in the car. During the chase, Comeger reached

speeds exceeding 120 miles per hour, weaved in and out of traffic, and passed

approximately 120 vehicles. The chase ended when Comeger collided with

another vehicle after he hit the berms on the roadway, while attempting to

avoid hitting “stop sticks” placed by a state trooper. Memorandum Opinion,

No. 1542 MDA 2017, filed Aug. 31, 2018, at 1-2.
J-S51016-20



        Comeger was charged with attempted criminal homicide, aggravated

assault of a police officer, aggravated assault of a person less than six years

of age, endangering welfare of children, fleeing or attempting to elude a police

officer, and multiple counts of recklessly endangering another person

(“REAP”),1 as well as violations of the Vehicle Code and Controlled Substance,

Drug, Device, and Cosmetic Act.2

        The court set bond at $1,000,000. Counsel filed two motions to reduce

bail, and a motion for nominal bail, all of which the trial court denied.

        Following a May 2017 trial,3 a jury convicted Comeger of aggravated

assault of a victim less than six years of age, endangering the welfare of child,

fleeing or attempting to elude a police officer, and 15 counts of REAP. It found

him not guilty of attempted homicide and aggravated assault of a police

officer.4




____________________________________________


118 Pa.C.S.A. §§ 901(a), 2702(a)(2), 2702(a)(8), 4304(a), 75 Pa.C.S.A. §
3733(a), and 18 Pa.C.S.A. § 2705, respectively.

2   75 Pa.C.S.A. 101 et al. and 35 P.S. 780-101, et al.

3  The verdict, court sheet, and order requiring the preparation of a pre-
sentencing report were filed in May 2017, and the transcript of the bench trial
lists a May 2017 date. The transcript of the jury trial lists June 2017 dates. It
appears that the date listed on the jury trial transcript was an error, and we
therefore will use the May 2017 date as the trial date.

4The charges alleging violations of the Controlled Substance, Drug, Device,
and Cosmetic Act were withdrawn prior to trial. The trial court found Comeger
guilty of various Vehicle Code violations.

                                           -2-
J-S51016-20



      The trial court sentenced Comeger to 9½ to 19 years’ incarceration. At

the sentencing, counsel made minor corrections to the pre-sentence report

(“PSI”), including changes in the date of arrest and the grading of one of the

offenses, and stated that, although there were 22 parole violations, Comeger

wanted the court to know that “a lot” were technical violations. N.T., 8/7/17,

at 3-4. Counsel also spoke on behalf of Comeger, including informing the court

that Comeger was a father, was remorseful, and was a mentor to younger

prisoners. N.T., 8/7/17, at 5-6. Comeger also submitted a written document

to the court and spoke at the sentencing. Id. at 4, 7. In imposing sentence,

the court discussed, among other things, Comeger’s criminal history, that he

was a father, and his employment, noting “[h]is work history includes painting

and phones sales,” which “certainly shows he can follow directions.” Id. at 9.

      Comeger filed a motion for modification of sentence, arguing the

consecutive sentences resulted in a manifestly excessive sentence, in light of

the criminal conduct, and the sentence was unduly harsh considering the

nature of the crimes. He further argued the excessive sentence was imposed

to punish Comeger for crimes for which he was found not guilty. The trial court

denied the motion.

      Comeger filed a notice of appeal. One of the issues he raised on direct

appeal was that the trial court abused its discretion because it imposed

consecutive sentences, which resulted in an excessive sentence. This Court

affirmed the judgment of sentence concluding, among other things, that the




                                     -3-
J-S51016-20



court did not abuse its discretion. Comeger filed a petition for allowance of

appeal, which the Supreme Court denied in February 2019.

        In February 2020, Comeger filed a timely pro se PCRA petition, alleging,

among other things, that the bail amount and the sentence imposed were

excessive, and that his trial counsel was ineffective for failing to raise the

excessiveness arguments. The PCRA court appointed counsel, who filed a

Turner/Finley5 no merit letter and a petition to withdraw as counsel. The

PCRA court issued notice of its intent to dismiss the petition without a hearing

and granted counsel’s motion to withdraw. By order entered in July 2020,6 it

denied the PCRA petition. Comeger filed a timely notice of appeal.

        Comeger raises the following issues on appeal:

           1) Was counsel ineffective for not arguing that bail was
           extremely excessive and violated [Comeger’s] rights under
           Constitutional Right Amendment Eight, [e]xcessive bail shall
           not be required?

           2) Was tr[ia]l counsel and [p]ost [s]entence [c]ounsel
           ineffective for not arguing and presenting a proper
           argument that the sentence given was in fact excessive and
           violated [Comeger’s] rights to effective assistance of
           counsel under the Sixth Amendment as well as cruel and
           unusual punishment?

Comeger’s Br. at 4 (suggested answers omitted).

        When reviewing the denial or grant of relief under the PCRA, “[w]e must

determine whether the PCRA court’s ruling is supported by the record and free
____________________________________________


5Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

6   The order was dated June 29, 2020 and filed July 27, 2020.

                                           -4-
J-S51016-20



of legal error.” Commonwealth v. Presley, 193 A.3d 436, 442 (Pa.Super.

2018) (citation omitted).

      For purposes of an ineffectiveness claim, “counsel is presumed to have

rendered effective assistance.” Commonwealth v. Lesko, 15 A.3d 345, 374

(Pa. 2011). A petitioner may overcome this presumption by pleading and

proving by a preponderance of the evidence that: “(1) [T]he underlying legal

claim has arguable merit; (2) counsel had no reasonable basis for [the] action

or inaction; and (3) [the a]ppellant suffered prejudice because of counsel’s

action or inaction.” Commonwealth v. Maddrey, 205 A.3d 323, 327

(Pa.Super. 2019) (quoting Presley, 193 A.3d at 442). To establish prejudice,

the petitioner must “show that his trial counsel’s conduct had an actual

adverse effect on the outcome of the proceedings.” Commonwealth v.

Spotz, 84 A.3d 294, 315 (Pa. 2014).

      In his pro se PCRA petition, Comeger argued both that his bail was

excessive and that his counsel was ineffective for failing to argue it was

excessive. In his appellate brief, Comeger concedes that a claim that bail was

excessive is not cognizable under the PCRA, but maintains that his claim that

trial counsel was ineffective for failing to challenge the bail amount is

cognizable and meritorious. Comeger’s Br. at 8. He claims his counsel should

have investigated the charges, as the evidence did not support the attempted

murder charge, and that his counsel should have requested a hearing to

reduce the bail amount. He claims his counsel was ineffective for failing to




                                    -5-
J-S51016-20



argue that the Commonwealth based its decision to request the high bail

amount on faulty information.

        The PCRA court concluded the underlying claim, that is, that the bail

was excessive, lacked merit. Trial Court Opinion, filed June 4, 2020, at 6.

(“Notice of Intent to Dismiss”). It noted that Pennsylvania Rule of Criminal

Procedure 523 provides the factors a court should consider when imposing

bail. Id. (citing Pa.R.Crim.P. 523(A)).7 It found the bail was reasonable

____________________________________________


7   Rule 523(A) provides:

           (A) To determine whether to release a defendant, and what
           conditions, if any, to impose, the bail authority shall
           consider all available information as that information is
           relevant to the defendant’s appearance or nonappearance
           at subsequent proceedings, or compliance or noncompliance
           with the conditions of the bail bond, including information
           about:

           (1) the nature of the offense charged and any mitigating or
           aggravating factors that may bear upon the likelihood of
           conviction and possible penalty;

           (2) the defendant’s employment status and history, and
           financial condition;

           (3) the nature of the defendant’s family relationships;

           (4) the length and nature of the defendant’s residence in
           the community, and any past residences;

           (5) the defendant’s age, character, reputation, mental
           condition, and whether addicted to alcohol or drugs;

           (6) if the defendant has previously been released on bail,
           whether he or she appeared as required and complied with
           the conditions of the bail bond;



                                           -6-
J-S51016-20



considering the charges, which included attempted homicide, aggravated

assault, and fleeing or eluding the police, and Comeger’s extensive prior

criminal history. Id. It further found Comeger did not prove counsel’s actions

lacked a reasonable basis or that he suffered prejudice, noting that Comeger’s

trial counsel had filed motions to reduce bail, which were denied. Id. These

findings are supported by the record, and the court did not err in finding the

ineffectiveness claim lacked merit. The underlying claim lacked arguable

merit, counsel did file motions to reduce bail, and any alleged failure at the

bail proceeding stage did not prejudice Comeger, as it would not alter the

outcome of the proceedings.

       Comeger next argues his counsel was ineffective for failing to properly

argue that his sentence was excessive and that the court failed to consider his

rehabilitative needs. He claims counsel should have presented evidence and

testimony on his behalf.

       On direct appeal, counsel argued that the trial court imposed an

excessive sentence and failed to consider Comeger’s rehabilitative needs. This

____________________________________________


          (7) whether the defendant has any record of flight to avoid
          arrest or prosecution, or of escape or attempted escape;

          (8) the defendant’s prior criminal record;

          (9) any use of false identification; and

          (10) any other factors relevant to whether the defendant
          will appear as required and comply with the conditions of
          the bail bond.

Pa.R.Crim.P. 523(A).

                                           -7-
J-S51016-20



is the same as the claim underlying Comeger’s ineffective assistance of

counsel claim. Counsel cannot be found ineffective for failing to present a

claim and argument that counsel actually raised. To the extent Comeger

claims counsel should have presented character witnesses and information

about his employment and community involvement, and claims counsel should

not have allowed the Commonwealth to present the “faulty” pre-sentence

report, this claim also fails. At sentencing, Comeger made some corrections

to the PSI, but did not take that opportunity to make any additional corrections

to the allegedly “faulty” report. Further, Comeger points to no information that

the court should have considered, but did not. His ineffectiveness claim

therefore lacks merit.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/17/2021




                                     -8-